DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 04, 2022 has been entered. Claim 32 has been added. Claims 1-32 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 26-27, Applicant argues that Imig fails to disclose or suggest “providing the one or more query suggestions to the user, wherein the one or more query suggestions are ranked based on the one or more auxiliary terms excluding the one or more primary terms”. 
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Imig discloses the above limitation. Examiner interprets from Imig ([0037] any ranking/ordering of any query suggestions may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof) that the additional context that becomes apparent since the search was initiated acts as auxiliary terms. As stated in Imig, additional context is used for the ranking of query suggestions. Additionally, query suggestions may be re-ranked or re-ordered based only on the additional context that a user may hover over on the page. Given the above, Examiner maintains the rejection in view of Zhu, Bai and Imig.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23-24, 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710).
With regards to claim 1, Zhu discloses an electronic device comprising:
one or more processors; 
memory; 
and one or more programs stored in memory, the one or more programs including instructions for: 
while displaying an input document comprising unstructured natural language information and structured information ([0030-0031] a user performs an online search while on a currently loaded webpage), receiving, from a user, a single user input initiating a search, the single user input corresponding to a gesture performed on a displayed user input area that displays an identifier of the input document ([0038] once the search user interface receives a user input associated with a query, e.g., typing a query string or character in the search box. Note, the single user input gesture does not have a more technically limiting definition as claimed than inputting with a single action on a mouse or keyboard by a user);
in response to receiving the user input, classifying at least a portion of one or more tokens, representing unstructured natural language of the input document, as one or more primary terms representing a topic of the input document ([0031] once a user starts to entry a query, the query along with a page identifier are submitted to the context-based query suggestion engine. [0034] the context-based query suggestion engine 306 in this example is responsible for receiving the query and page identifier of the page on which the user is browsing and retrieving corresponding page aboutness from the page aboutness database. [0042] If the page identifier evaluator 704 determines that the page aboutnesses of the requested page need to be extracted because the page has not been analyzed before or need to be re-extracted, the page identifier is sent to the page content fetcher 706. The page content fetcher 706 is configured to, if the requested page aboutnesses cannot be fetched from the page aboutness database 310, fetch content of the page from the page content sources 316 based on the page identifier. The page content analyzer 708 in this example is responsible for extracting page aboutnesses by analyzing the fetched content of the page by a page aboutness extracting unit 718. The page aboutnesses include one or more keywords or entities, e.g., name entities of people or events, which represent the main topic of the page content);
to obtain one or more query suggestions ([0047] obtain query suggestions);
providing the one or more query suggestions to the user ([0047] provide the context-based query suggestions to the user application).
Zhu does not appear to disclose however Bai discloses:
and one or more auxiliary terms related to the topic of the input document ([0024] selected text acting as the primary text of the document and the context 204 may include other text in the document that surrounds or is located near the selected text 202 as auxiliary terms);
initiating a query based on the one or more primary terms representing the topic of to obtain one or more query suggestions, (Fig. 3 [0022] the search initiation module may interpret a single input from the user that selects the selected text as a selection of text and as a command to generate a search query based on the selected text. [0057] query based on the selected text).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to initiate a query from unstructured text based on user input.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
	Imig discloses:
	ranked based on the one or more auxiliary terms excluding the one or more primary terms ([0043] any text surrounding the query suggestions can provide additional context for ranking search results).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query systems of Zhu and Bai by the system of Imig to rank search results based on contextual information.
	One of ordinary skill in the art would have been motivated to make this modification in order to refine the initial results after an initial query (Imig [0001]).
Claims 26 and 27 correspond to claim 1 and are rejected accordingly.
With regards to claim 23, Zhu further discloses:
wherein providing one or more query suggestions to the user comprises: providing the plurality of query suggestions to the user at a display area different from the display area for receiving the input document (Fig. 2 query suggestion area is different from that of the documents).
With regards to claim 24, Zhu does not appear to disclose however Bai discloses:
receiving, from the user, a selection of one query suggestion among the one or more query suggestions; and providing information to the user in accordance with the selection of the one query suggestion ([0059).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to initiate a query from unstructured text based on user input.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
With regards to claim 28, Zhu does not appear to disclose however Bai discloses:
wherein providing the one or more query suggestions to the user comprises ceasing the display of the input document ([0072] Alternatively, the document may no longer be shown, but instead the document may be replaced by the list or query suggestions).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to initiate a query from unstructured text based on user input.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
With regards to claim 29, Zhu further discloses:
wherein: the electronic device comprises a display; the input document is displayed at a first area on the display when the single user input is received; and providing the one or more query suggestions to the user comprises displaying the one or more query suggestions at a second area on the display, the second area occupying a portion of the first area (Fig. 2 [0037] the search bar or pressing a predefined key in the search bar may also trigger the display of context-based query suggestions).
With regards to claim 31, Zhu does not appear to disclose however Bai discloses:
wherein the query is initiated based on the one or more primary terms excluding the one or more auxiliary terms ([0022] generate a search query based on the selected text 202).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to initiate a query from unstructured text based on user input.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
Claims 2-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Hendry (U.S Pub # 20130198159).
With regards to claim 2, Zhu does not appear to disclose however Risvik discloses:
Generating the one or more tokens representing the input document ([0014] parsing a document into tokens to form a token stream of the token) ([0049] parsing selected document into tokens); 
classifying the remaining tokens ([0041] classification for the token stream to give them attributes); and 
generating the query based on the classification of the remaining tokens ([0037] reformulating a search query).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
Hendry discloses:
removing, from the one or more tokens representing the input document, tokens representing structured content in the input document ([0051] remove tokens in a stop list in context-specific situations. [0136] remove redundant residual strings and other tokens); 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig and Risvik by the token system of Hendry to optimize search results.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide the most relevant suggestions (Hendry [0019]).
	With regards to claim 3, Zhu further discloses:
one or more primary terms ([0042] main topic).	Zhu does not disclose however Bai discloses:
one or more primary terms ([0023] selected text 202); 
one or more auxiliary terms ([0023] context 204);
one or more terms that are not to-be-included ([0056] exclude stop words).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to remove a subset of terms from calculating to improve processing speed.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
	With regards to claim 4, Zhu does not appear to disclose however Hendry discloses:
determining whether one or more terms of the remaining tokens are to be included in an index structure, wherein the determination is based on at least one of a document frequency (DF), a collection term frequency (CTF), or a relation of the DF and CTF ([0065] term frequency may be utilized to evaluate search queries).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai, Imig and Risvik by the token system of Hendry to optimize search results.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide the most relevant suggestions (Hendry [0019]).
	With regards to claim 19, Zhu does not appear to disclose however Hendry disclose:
determining whether one or more matching primary terms are interdependent; and in accordance with a determination that one or more matching primary terms are interdependent, reducing the number of matches associated with one or more search results ([0136] reduce redundant residual strings).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig by the token system of Hendry to optimize search results.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide the most relevant suggestions (Hendry [0019]).
Claims 5-10, 12-15, 17-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710) and Risvik (U.S Pub # 20120130995). 
With regards to claim 5, Zhu further discloses:
determining the one or more query suggestions based on the similarity search results ([0045] query suggestion engine includes identifying the corresponding ranked page aboutnesses for the received page identifier based on their index).
Zhu does not appear to disclose however Risvik discloses:
obtaining an index structure, wherein the index structure includes a positional index of selected terms associated with a text corpus, wherein the text corpus includes a collection of documents ([0013] forward index may include entries from a document to include token streams that also include positional information associated with relevant data); 
performing a similarity search based on the query and the index structure ([0029] forward index is a type of search index sorted by identifications. Last stage of ranking such that the one or more document identifications that are thought to be relevant to a query are known at the time that the forward index is accessed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
	With regards to claim 6, Zhu further discloses:
storing the index structure on the electronic device to enable the similarity search in absence of a network connection ([0034][0050] built offline on a mobile device).
With regards to claim 7, Zhu does not appear to disclose however Risvik discloses:
generating the positional index of the selected terms associated with the text corpus ([0014] parsing documents into tokens and determining positional information of the tokens within the token); 
generating an inverted index of one or more terms of the documents included in the text corpus ([0031] a first stage utilizes a reverse index, which is sorted by atoms (e.g., words, terms) to first limit the number of documents that are the potential best matches for a received search number of documents)); and 
obtaining document-specific data ([0014] document identification information).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 8, Zhu does not appear to disclose however Risvik discloses:
generating positions of a first group of terms associated with the text corpus, the positions including a position for each term of the first group of terms ([0016] data field containing positional information that indicates the position of one or more relevant data).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
Zhu does not disclose however Bai discloses:
removing, from the positions of the first group of terms, positions of a second group of terms, wherein the second group of terms is a subset of the first group of terms ([0056] exclude stop words from the portions of the text from calculation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to remove a subset of terms from calculating to improve processing speed.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
With regards to claim 9, Zhu does not appear to disclose however Bai discloses:
wherein the number of the second group of terms includes at least 80% of the first group of terms ([0055] portion text 312 containing 60 words and the 57 words of the non-selected word set to be).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to receive a user gesture prior to formulating a query suggestion.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
With regards to claim 10, Zhu does not appear to disclose however Bai discloses:
wherein removing the positions of the second group of terms comprises one or more of: 
removing positions of terms associated with at least one of a list, an index, a table, invisible text, a disambiguation page, a reference, or a page having a number of terms less than a page-length threshold ([0023] post processing work may include removing irrelevant characters or prefixing/appending relevant characters from the selected text); 
removing positions of terms associated with documents having a number of visits less than a visit-frequency threshold; 
removing positions of terms associated with documents having frequency of translations less than a translation-frequency threshold; and 
removing positions of terms that are present only once in the corresponding documents.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Zhu by the system of Bai to remove a subset of terms to improve processing speed.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to decide initiate a search after consuming content on the web page (Bai [0001]). 
With regards to claim 12, Zhu does not appear to disclose however Risvik discloses:
wherein generating the inverted index of one or more terms of documents included in the text corpus comprises annotating each term with a tag suffix ([0035] each atom from the built token map is tagged with context streams associated with a document).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 13, Zhu does not appear to disclose however Risvik discloses:
wherein generating the inverted index of one or more terms of documents included in the text corpus comprises annotating each unique sequence of terms associated with the text corpus ([0043] an entry in an index includes unique identification related to a document) ([0056] generate an annotated search index).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 14, Zhu does not appear to disclose however Risvik discloses:
determining whether the sequence of terms corresponds to a sequence of terms associated with the positional index of the selected terms ([0013] identifying a first entry document tokens in a token stream corresponding to the first document that match the query tokens in the token map); 
in accordance with a determination that the sequence of terms corresponds to a sequence of terms associated with the positional index of the selected terms, determining metadata associated with the sequence of terms ([0035] each atom may be tagged with a corresponding context stream); and 
encoding the metadata associated with the sequence of terms ([0035] tagging atoms with a context stream may include a title, anchor, headers, body, attributes, etc).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 15, Zhu does not appear to disclose however Risvik discloses:
wherein determining metadata associated with the sequence of terms comprises determining whether the sequence of terms is a primary sequence ([0040-0041] tokens of the document for the title, anchors and headers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 17, Zhu does not appear to disclose however Risvik discloses:
wherein performing the similarity search based on the query and the index structure comprises: 
searching the index structure based on tokens of the query, the tokens of the query comprising at least one of the one or more primary terms ([0013] identifying a first entry document tokens in a token stream corresponding to the first document that match the query tokens in the token map); and ranking the search results based on the at least one of one or more primary terms or one or more auxiliary terms ([0015] ranking calculations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 18, Zhu does not appear to disclose however Risvik discloses:
wherein determining one or more query suggestions based on the similarity search results comprises: obtaining a group of ranked search results, the group of ranked search result representing the candidate query suggestions ([0126] a collection of suggestions and spelling corrections relating tokens a user could enter to tokens in the corpus is generated prior to the search engine receiving a search request); performing post-processing of the group of ranked search results; and determining the one or more query suggestion based on the post-processing results ([0126] second, as a user types tokens into a search engine user interface, variations of those tokens are computed in real time and used to identify suggestion that are presented to the user).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
With regards to claim 21, Zhu does not appear to disclose however Risvik discloses:
determining whether one or more terms of a document title match with the tokens included in the query ([0013-0014] determining if query tokens match the document tokens that consist of the title of the document); and 
in accordance with a determination that at least one of the one or more terms of a document title does not match the tokens included in the query, removing one or more ranked search results associated with the document title ([0033-0034] reducing candidate documents through the preliminary ranking stage where certain static features of pages such as title are ranked).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Raghavan (U.S Pub # 20130218899). 
	With regards to claim 11, Zhu does not appear to disclose however Raghavan discloses:
removing positions of at least one of terms or sequences of terms, the terms or sequences of terms having document frequency (DF) less than a DF threshold; 
removing positions of terms having a character length greater than a first character-length threshold, or terms having a character length less than a second character-length threshold; and 
removing the positions of the second group of terms based on one or more scores associated with the documents included in the text corpus ([0122] any node that is not within a top number of nodes in the ordering may be remove).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig by the search system of Raghavan to filter out certain documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to search through unstructured data structures (Raghavan [0023]).
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Bennett (U.S Pub # 20170039283). 
With regards to claim 16, Zhu does not appear to disclose however Bennett discloses:
wherein determining metadata associated with the sequence of terms comprises one or more of: 
determining whether the sequence of terms is a name sequence; 
determining whether the sequence of terms is a topic sequence ([0080] the tags and correspond to terms such as beneficiary entity, topic); and 
determining whether the sequence of terms is stored as a single term. 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig and Risvik by the search system of Bennett to determine a sequence of terms.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a searcher to efficiently access result items (Bennett [0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Golden (U.S Pat # 9454599). 
With regards to claim 20, Zhu does not appear to disclose however Risvik discloses:
in accordance with a determination that all matching primary terms represent names, determining a number of correlations between the matching primary terms and the document- specific data ([0032] number of candidate documents from matching).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig by the classification system of Risvik to classify documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to rank documents (Risvik [0005]).
Golden discloses:
determining whether all matching primary terms represent names ([Col. 17 lines 42-63] determine the names of the candidate collections through the schema description); 
determining whether the number of correlations satisfies a correlation-threshold ([Col. 17-18 lines 64-29] determine quality threshold); and 
in accordance with a determination that the number of corrections does not satisfy a correlation-threshold, removing one or more ranked search results associated with the matching primary terms ([Col. 17-18 lines 64-29] those that do not meet the threshold is not published).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query suggestion system of Zhu, Bai and Imig and Risvik by the collection system of Golden to identify entities.
	One of ordinary skill in the art would have been motivated to make this modification in order to automatically identify potentially useful entity collection (Golden [Col. 1 lines 45-47]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Ryger (U.S Pub # 20150310114).  
With regards to claim 22, Zhu does not appear to disclose however Ryger discloses:
re-ranking the search results associated with documents having identical matching terms ([0166] re-ranking patent documents that match the same terms provided in the query); 
determining whether a ranking score of a document satisfies a document-score threshold ([0158] a threshold score is applied where results with scores below the threshold are discarded); 
determining an alternative document title based on the query ([0154] determine an alternative title such as a derwent title that may not be the original); and 
re-ranking the group of ranked search results based on at least one of relative document scores and relative popularity scores ([0166] re-rank based on document scores).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig and Risvik by the search system of Ryger to re-rank documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize search misses and minimizing false hits (Ryger [0005]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710), Risvik (U.S Pub # 20120130995) and Lamoureux (U.S Pub # 20140279622).
With regards to claim 25, Zhu does not appear to disclose however Lamoureux discloses:
detecting one or more languages associated with the input document ([0135] identify languages on the webpage); 
ranking the detected languages ([0074] ranking calculated for each number of query elements, e.g, each language); and 
identifying, based on the ranking of the detected languages, the repository of candidate query suggestions from a plurality of repositories of candidate query suggestions, the plurality of repositories corresponding to plurality of languages ([0075] methods for generating query suggesting includes, queries contained in the query logfile that have at least 4 query element can be identified. Subqueries can be determined for each identified query based on query elements such as number of character-based written language).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig and Risvik by the recommendation system of Lamoureux to identify languages in documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to search for and extract relevant information from large volumes of data (Lamoureux [0003]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710) and Li (U.S Pub # 20120130978).
With regards to claim 30, Zhu does not disclose however Li discloses:
determining whether at least one of a document frequency (DF), a collection term frequency (CTF), and a relation of the DF and CTF for the one or more tokens, representing unstructured natural language information of the input document, satisfies one or more corresponding threshold conditions ([0064] an occurrence threshold defining a minimum number of occurrences of the matched word in a web page can be used); and 
classifying the one or more tokens into one or more primary terms representing a topic of the input document and the one or more auxiliary terms related to the topic of the input document upon determining that the at least one of the DF, the CTF, and the relation of the DF and CTF for the one or more tokens satisfies the one or more corresponding threshold conditions ([0064] If the matched term occurs in the web page a number of times that is equal to or greater than the occurrence threshold, the client device determines that that the query trigger is present in the web page).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig by the system of Li to trigger classification upon reaching a threshold of occurences.
	One of ordinary skill in the art would have been motivated to make this modification in order to analyze documents and suggest search queries based on the documents (Li [0007]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S Pub # 20130282709) in view of Bai (U.S Pub # 20130226935) and in further view of Imig (U.S Pub # 20100228710) and Quintao (U.S Pat # 9201955).
	With regards to claim 32, Zhu does not disclose however Quintao discloses:
wherein classifying at least a portion of one or more tokens is based on a customized predetermined list of terms or sequences ([Col. 4 lines 14-26] process begins with input data that is analyzed to identify a list of unambiguous nouns. One type of input data comes from text on web pages 102, which may be accessed in various manners from corpuses that may be available to a search engine or other Internet property. For example, web pages 102 may be crawled and their text may be extracted, parsed, reorganized, filtered, or classified in various ways. [Col. 8-9 lines 61-03] Some n-grams that have very extreme metrics tend to pass through all the sub-filters, and they can simply be blacklisted based on a manual review of terms that otherwise pass through the filter without a blacklist, and on a user's recognition of which terms would not be appropriate for matching. For an English-language filter, for example, a list of greetings expressions, such as “Merry Christmas,” weekday names, and month names may be blacklisted).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Zhu, Bai and Imig and by the system of Quintao to deemphasize certain terms that may be found in unstructured text.
	One of ordinary skill in the art would have been motivated to make this modification in order to target content in a manner that improves relevance for users (Quintao [Col. 1 lines 19-23]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166